       Case 1:19-cv-09395-JPO-RWL Document 26 Filed 07/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MAHABIR MAHABIR a/k/a                                          :                 7/8/2020
RANDOLPH MAHABIR,                                              :
                                                               :   19 Civ. 09395 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
QUEENS DOLLAR, INC. d/b/a                                      :
99 CENTS RUSH, et al.,                                         :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On June 2, 2020, the Court granted defense counsel's request to withdraw, and

ordered the Defendants to appear either pro se or by counsel (corporate entities

necessarily must appear by counsel) by July 2, 2020. The record reflects no appearances

by any Defendant. Accordingly, the Court will give Defendants a final opportunity to

appear by July 15, 2020. Absent appearance pro se or by counsel, Plaintiff may make

an appropriate application.

        The Clerk’s Office is directed to mail a copy of this Order to Defendants and note

service on the docket:

        QUEENS DOLLAR INC. d/b/a 99 CENTS RUSH
        care of Samir Dhanani
        1466 Westchester Avenue
        Bronx, NY 10472

        TANVIR DHANANI
        32-18 69th Street
        Woodside, NY 11377

        RIYAZ DHANANI
        1466 Westchester Avenue
        Bronx, NY 10472



                                                        1
      Case 1:19-cv-09395-JPO-RWL Document 26 Filed 07/08/20 Page 2 of 2




         SAMIR Z. DHANANI
         16344 20th Road
         Whitestone, NY 11357

         AMIT SHAH
         1466 Westchester Avenue
         Bronx, NY 10472

                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:        July 8, 2020
              New York, New York

Copies transmitted to all counsel of record.




                                               2
